DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “the source pattern are connected” should read “the source pattern is connected” (line 14).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US 2007/0262314 A1).
Regarding claim 1, Noguchi discloses in Figs. 6, 7 (see annotated figure below) and related text a thin film transistor Q1 ([0049], lines 19-23 and [0052], line 6), comprising: 
a gate pattern 12 ([0052], lines 17-18 and [0069], lines 1-6); 
an active layer pattern 10 ([0039], lines 23-27 and [0066], lines 1-9); 
a gate insulating layer 11 between the gate pattern and the active layer pattern ([0039], line 12 and [0067], lines 1-5); 
a first conductive pattern 20s comprising a first pattern part and a first connecting part ([0054], line 11); 
a second conductive pattern 20d comprising a second pattern part and a second connecting part ([0054], lines 11-12); and 
a first intermediate insulating layer 30 between the first pattern part and the second pattern part ([0054], line 10), 
wherein the first conductive pattern and the second conductive pattern are a source pattern and a drain pattern, respectively, a first through hole is provided in the first intermediate insulating layer, and the second conductive pattern is connected to the active layer pattern through the second connecting part in the first through hole ([0054], lines 13-15); and 
the source pattern is connected to the active layer pattern via a source through hole, and the drain pattern is connected to the active layer pattern via a drain through hole, and the source through hole and the drain through hole locate at a same side of the gate pattern (i.e., a left side of the gate pattern in the plan view of Fig. 6).


    PNG
    media_image1.png
    816
    1657
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1-3, 8-11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106158882 A) in view of Noguchi et al. (US 2007/0262314 A1).
Regarding claim 1, Li discloses in Fig. 3 and related text a thin film transistor 231 ([0038], line 236 of the previously attached English machine translation), comprising: 
a gate pattern 2311 ([0038], line 236); 
an active layer pattern 2310 ([0038], line 236); 
a gate insulating layer 2314a between the gate pattern and the active layer pattern ([0040], line 256); 
a first conductive pattern 2312 ([0038], line 237) comprising a first pattern part (portion thereof disposed over the top surface of 2314b) and a first connecting part (portion thereof disposed in the through hole A1); 
a second conductive pattern 2313 ([0038], line 237) comprising a second pattern part (portion thereof disposed over the top surface of 2315) and a second connecting part (portion thereof disposed in the through hole A2 (A21/A22)); and 
a first intermediate insulating layer 2315 between the first pattern part and the second pattern part ([0038], lines 240-241 and [0049], lines 365-368), 
wherein the first conductive pattern and the second conductive pattern are a source pattern and a drain pattern, respectively, a first through hole A22 is provided in the first intermediate insulating layer, and the second conductive pattern is connected to the active layer pattern through the second connecting part in the first through hole ([0039], lines 245-247 and [0044], lines 299-311); and
the source pattern is connected to the active layer pattern via a source through hole A1, and the drain pattern is connected to the active layer pattern via a drain through hole A2 ([0039], lines 245-247).
Li does not disclose the source through hole and the drain through hole locate at a same side of the gate pattern.
Noguchi teaches in Figs. 6, 7 and related text the source through hole (filled by source electrode 20s) and the drain through hole (filled by drain electrode 20d) locate at a same side (i.e., a left side in plan view) of the gate pattern 12 ([0054], lines 11-15 and [0069], lines 1-6).
Li and Noguchi are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the specified features of Noguchi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li’s device to locate the source through hole and the drain through hole at a same side of the gate pattern, as taught by Noguchi, in order to enlarge the effective length of a channel in a restricted area, thereby reducing or effectively preventing a leakage current (Noguchi: [0043], lines 1-4).
Regarding claim 2, Li in view of Noguchi discloses a second intermediate insulating layer 2314b (Li: Fig. 3; [0040], line 257), 
wherein the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer, and the second conductive pattern are sequentially stacked (Li: Fig. 3); and 
a second through hole A1 (portion thereof corresponding to interlayer insulating layer 2314b) and a third through hole A21 (portion thereof corresponding to interlayer insulating layer 2314b) are provided in the second intermediate insulating layer, the first conductive pattern is connected to the active layer pattern through the first connecting part in the second through hole, and the second conductive pattern is connected to the active layer pattern through the second connecting part sequentially in the first through hole and the third through hole (Li: Fig. 3; [0039], lines 245-247 and [0044], lines 299-311).
Regarding claim 3, Li in view of Noguchi discloses a fourth through hole A1 (portion thereof corresponding to gate insulating layer 2314a) and a fifth through hole A21 (portion thereof corresponding to gate insulating layer 2314a) are provided in the gate insulating layer, the first conductive pattern is connected to the active layer pattern sequentially through the first connecting part in the second through hole and the fourth through hole, and the second conductive pattern is connected to the active layer pattern through the second connecting part sequentially in the first through hole, the third through hole, and the fifth through hole (Li: Fig. 3; [0039], lines 245-247 and [0044], lines 299-311).
Regarding claim 8, Li in view of Noguchi discloses an array substrate, comprising the thin film transistor according to claim 2 (Li: Fig. 6; [0046], lines 332-334).
Regarding claim 9, Li in view of Noguchi discloses a base substrate 20 (Li: Fig. 6; [0036], line 217); and 
a pixel electrode pattern 230 (Li: Fig. 6; [0046], lines 334-335), 
wherein the thin film transistor and the pixel electrode pattern are sequentially disposed on the base substrate (Li: Fig. 6), and 
the pixel electrode pattern is electrically connected to one of the first conductive pattern and the second conductive pattern (Li: Fig. 6; [0046], lines 337-338).
 Regarding claim 10, Li in view of Noguchi discloses a planarization layer 2301 on the thin film transistor (Li: Fig. 6; [0046], lines 334-335),
wherein a sixth through hole A3 is provided in the planarization layer, and the pixel electrode pattern is electrically connected to the one of the first conductive pattern and the second conductive pattern through the sixth through hole (Li: Fig. 6; [0046], lines 337-338).
Regarding claim 11, Li in view of Noguchi discloses a light shielding layer pattern 201 and a buffer layer 202 (Li: Fig. 6; [0039], lines 248-249);
wherein the light shielding layer pattern, the buffer layer, and the thin film transistor are sequentially stacked (Li: Fig. 6); and 
wherein the thin film transistor comprises the active layer pattern, the gate insulating layer, the gate pattern, the second intermediate insulating layer, the first conductive pattern, the first intermediate insulating layer and the second conductive pattern in this sequence (Li: Fig. 6).
Regarding claim 13, Li in view of Noguchi discloses a passivation layer 240 and a common electrode pattern 24 on the pixel electrode pattern (Li: Fig. 6; [0046], lines 335-336).
Regarding claim 18, Li in view of Noguchi discloses a display apparatus, comprising the array substrate according to claim 8 (Li: Fig. 8; [0051]-[0052] and [0056]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106158882 A) in view of Noguchi et al. (US 2007/0262314 A1) as applied to claim 9 above, and further in view of Ono (US 2016/0329390 A1).
Regarding claim 12, Li in view of Noguchi discloses substantially the entire claimed invention, as applied to claim 9 above, including the source pattern comprises a source, and the drain pattern comprises a drain (Li: Figs. 3, 6; [0038], line 237).
Li in view of Noguchi does not disclose a gap between an orthographic projection of the source on the base substrate and an orthogonal projection of the drain on the base substrate is 0, and the orthographic projection of the source on the base substrate and the orthogonal projection of the drain on the base substrate do not overlap.
Ono teaches in Fig. 5A and related text a gap D between an orthographic projection of the source 160s ([0066], line 5) on the base substrate 110 ([0066], lines 2-3) and an orthogonal projection of the drain 160d ([0066], lines 5-6) on the base substrate is 0 ([0096], lines 1-10), and the orthographic projection of the source on the base substrate and the orthogonal projection of the drain on the base substrate do not overlap.
Li, Noguchi and Ono are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li in view of Noguchi with the specified features of Ono because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Li in view of Noguchi to form a gap between an orthographic projection of the source on the base substrate and an orthogonal projection of the drain on the base substrate to be 0, and to form the orthographic projection of the source on the base substrate and the orthogonal projection of the drain on the base substrate to not overlap, as taught by Ono, in order to reduce the on-state resistance of the thin film transistor (Ono: [0007]-[0010]).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811